DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

 Election/Restrictions
Claims 39 and 40 are restricted for the reasons stated in the Final Rejection mailed 8/2/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 37 and 38 are no longer considered invoking a means plus function since the “rotatable blending tool” is modified by “a plurality of blades” which is considered sufficient structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 17, 18, 19, 20, 21, 22, 23, 30, 31, 33, 34, 35, 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. Publication 2013/0344221) in view Gorski (U.S. Patent 6,149,035) in further view of Farrell (U.S. Publication 2011/0090756 herein referred to as ‘756)
Regarding claim 14, Farrell teaches a blender for blending food or beverage in a cup (Figures 16 and 17) comprising: a spindle motor connected to a removable spindle assembly (paragraph 67 teaches a spindle motor); an elevator motor connected to a cupholder holding a cup with food or beverage (paragraph 69 screw motor 126); wherein said food or beverage 
Regarding claims 14 and 16, Farrell is silent to a fluid reservoir, pump and the microprocessor configured to control the motors and pump. Regarding claims 21, 22, 23, Farrell is silent to a level sensor in said reservoir wherein said level sensor is a float sensor. Farrell is silent to the language of claim 29. Regarding claim 37, Farrell is silent to the fluid reservoir for adding liquid to a beverage mixer, fluid pump and steps associated with the microprocessor. Farrell is silent to the language of claim 38. 
Regarding claims 14 and 16, Gorski teaches a fluid reservoir (item 56). Regarding claims 21 and 22, Gorski teaches a level sensor and specifically a float sensor (see item 16 with item 80 which monitors the water supply and items 82/84 in item 54). Regarding claim 23, Gorski teaches wherein a visual or audible alert is made when the level sensor detects that the level of fluid in the reservoir is too low (a visual alert is considered the water being below the top sensor). Regarding claim 29, Gorski teaches further comprising a pump connected to said fluid 
Regarding claims 14 and 16, ‘756 teaches a microprocessor (paragraph 16) configured to control a spindle motor during the blending process (146, paragraph 16 teaches the microprocessor controls the operation of the various components of the apparatus, the blending process is considered when the apparatus is operating); elevator motor during the blending process (item 172 paragraph 16 teaches the microprocessor controls the operation of the various components of the apparatus, the blending process is considered when the apparatus is operating); and operate the pump to pump liquid from the reservoir into the cup during the blending process (item 308 which receives material from chamber 304, paragraph 16 teaches the microprocessor controls the operation of the various components of the apparatus, the blending process is considered when the apparatus is operating).  Regarding claim 37, ‘756 teaches a fluid reservoir (item 304) a microprocessor (paragraph 16) configured to control the pump to pump fluid from the fluid reservoir in to the cup during the blending process (item 308 which receives material from chamber 304, paragraph 16 teaches the microprocessor controls the operation of the various components of the apparatus, the blending process is considered when the apparatus is operating). 
It would have been obvious to one of ordinary skill in the art to modify the blender of Farrell with the reservoir of Gorski and microcontroller configured to control the various components of the apparatus of ‘756 in order to allow for various consistencies of products being made (see ‘756 paragraph 36). Regarding claim 16, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to arrange the reservoir in the housing in order to allow for a more convenient blending operation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Farrell teaches further comprising a pivotable cover attached to said blender housing to prevent operator contact with the spindle assembly when the spindle motor is operating and allow operator contact with the spindle assembly when the spindle motor is not operating (see paragraph 9).
Regarding claim 18, Farrell teaches wherein said pivotable cover pivots to a downward position when the spindle motor is operating and pivots to an upward position when the spindle motor is not operating (see item 74 which is considered moving upwards and downwards).
Regarding claim 19, Farrell teaches further comprising a microprocessor (see paragraph 47, the microcontroller is considered inherently teaching a microprocessor).
Regarding claim 20, Farrell teaches a control panel in operative engagement with said microprocessor (see figure 2A which shows a power button which is considered reading on a control panel in operative engagement with said microprocessor). 
Regarding claim 30, Farrell teaches wherein said food or beverage is a frozen food or beverage (see abstract).
Regarding claim 31, Farrell teaches wherein said cup and cupholder have connecting anti-rotational mechanisms to prevent them from rotating with respect to one another during the blending process (see paragraph 10).
Regarding claim 33, Farrell teaches wherein said liquid reservoir is removable from said blender (column 6 lines 5-10 which teaches a removable assembly).
Regarding claim 34, Farrell teaches wherein said removable liquid reservoir is connected to a water coupler with check valve when it is attached to said blender (see column 5 lines 34-47).
Regarding claim 35, the apparatus of Farrell in view of Gorski is considered capable of operating with water from a municipal water supply.
Regarding claim 36, see rejection of claims 22, 23, and 35.

Claim 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. Publication 2013/0344221) in view of Gorski (U.S. Patent 6,149,035) in further view of Farrell (U.S. Publication 2011/0090756 herein referred to as ‘756)  in further view of Seyfried (U.S. Patent 2,755,900).
Regarding claim 15, Farrell teaches wherein said removable spindle assembly comprises a quick release coupler (item 75), a container cover (cup cover paragraph 9), a spring (item 240) and a tube (tube item 78) a blending tool at its lower end, wherein said quick release coupler, spring and container cover are held concentrically around said tube and between said cogged coupler and said blending tool (item 240 and 78 are concentric and between items 72 and 72). Regarding claim 24, Farrell teaches further comprising an inner spindle drive shaft permanently coupled to said spindle motor and tube in said removable spindle assembly which are operatively coupled together through couplers (see item 120 which is shown by Figure 26 which is considered permanently attached to item 76 by the assembly in figure 16 and see spring proximate item 240 and tube item 78). 
Regarding claims 15 and 24, Farrell is silent to a coupler being a cogged couplers. 
Regarding claims 15 and 24, Seyfried teaches cogged couplers (figure 6 which shows both a lower and upper cogged coupler). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Farrell in view of Gorski in further view of ‘756 with the cogged coupler of Seyfried in order to allow for a reduction of wear in the blender (see Seyfried column 1 lines 36-48).

Response to Arguments
The remarks regarding the 35 U.S.C. 103 rejection of independent claims 14 and 37 are considered persuasive. A new ground of rejection is provided for the amended claims. 
The claim interpretation has been updated above to indicate that the claims no longer invoke a means plus function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774